DETAILED ACTION
Summary
This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 03 June 2022 and the amendments filed 11 May 2022 for the application filed 22 December 2020. Claims 1-4 are pending (Claims 1 and 2 have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, the claims have required that the polymer of the porous layer be “consisting substantially of” and “consists substantially of”, respectively. Applicant’s disclosure has defined a similar phrase, “substantially formed by” to indicate that “the inclusion of components other than the predetermined components that are unavoidably generated or mixed in during production is allowed” (p0018). This renders the phrases “consisting substantially of” and “consists substantially of” indefinite because it is unclear as to the degree to which the claim language is open or closed (see MPEP 2111.03). To what degree are other components excluded from the polymer composition? Less than 50%? 1%? What is considered to be “substantial”? While the phrase “comprising of” is generally accepted to be broader and more open than the phrase “consisting of”, the particular use of “consisting substantially of” and “consists substantially of” with an ambiguous definition renders the claims indefinite for failing to particularly point out and claim the subject matter for which the inventors considers the invention. Claims 2-4 are also rejected due to their dependence on Claim 1. Claim 3 is also rejected due to its dependence on Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
Regarding Claim 1, ECHIZEN discloses a composite semi-permeable membrane for reverse osmosis applications (p0016) comprising a nonwoven cloth layer base, a polymer porous layer on one surface of the nonwoven cloth layer, and a polyamide separation function layer on the polymer porous layer (i.e., a composite semipermeable membrane comprising a substrate, a porous layer provided on the substrate, and a membrane separation layer provided on the porous layer, wherein the composite semipermeable membrane is a reverse osmosis membrane; wherein the porous layer has a first surface and a second surface, the first surface of the porous layer is in direct physical contact with the substrate, and the second surface of the porous layer is in direct physical contact with the membrane separation layer; p0015).
The polyamide separation function layer (i.e., membrane separation layer) is formed by, e.g., interfacial polymerization of a polyfunctional amine with a polyfunctional acid halide (p0018); ECHIZEN further discloses the polymerization between the polyfunctional amine and the polyfunctional acid halide yields a cross-linked structure (i.e., wherein the membrane separation layer consists of a crosslinked polyamide; p0018).
The polymer porous layer is, e.g., polyvinylidene fluoride (p0030); examples provided by ECHIZEN further show that the polymer porous layer comprises only one polymer (i.e., wherein the porous layer contains a… polymer consisting substantially of a fluoropolymer or an imide group-containing polymer; see Example 1, p0042). The polymer porous layer has pore sizes of about 0.01 to 0.4 µm (p0030); thus, absent showings of unexpected results or criticality, the claimed range of an average pore diameter on the first surface and the second surface of the porous layer ranges from 5 nm to 50 nm would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). Finally, the polymer porous layer has thickness of 35 µm or less and 10 µm or more (p0031), which reads upon the claimed range of a thickness of 10 µm to 100µm between the first surface and the second surface of the porous layer.
ECHIZEN is deficient in disclosing the porous layer contains a crystalline polymer or that the crystallinity of the crystalline polymer is 30% or more and 50% or less.
However, ECHIZEN discloses polyvinylidene fluoride (PVDF) as noted above, which is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). Furthermore, the degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the crystalline polymer is 30% or more and 50% or less. Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding the limitation “wherein the composite semipermeable membrane exhibits a compression ratio of 60% or less when subjected to a pressure of 5.5 MPa”, as described by Applicant in p0031 of the disclosure, for the composite semipermeable membrane of the claimed invention, having a suitable compression ratio allows for the membrane to be “used under conditions of high operating pressure”, e.g., when the operating pressure is 1 to 12 MPa, the membrane permeability and salt retention rate “can be maintained for a long period of time”. In the previous paragraph p0030, Applicant provided a few examples of such an operation, i.e., operating “at a pressure of 5.5 MPa for 2 hours”. In the prior art, ECHIZEN discloses that by adjusting the ratio between the thickness of the polymer porous layer and the thickness of the nonwoven cloth layer, the permeation flux retention rate can be optimized; and the thickness ratio is correlated with the compression degree of the membrane (p0033). ECHIZEN further indicates that the flux retention rate for water passing through the composite membrane at 5.5 MPa for 4 hrs can be maintained at a high value of 80% or more (p0033). Thus, ECHIZEN discloses that the taught composite semipermeable membrane can also be operated under high pressures (5.5 MPa) for extended periods of time (4 hrs compared with Applicant’s 2 hr examples) and still maintain high flux capacity. While ECHIZEN is deficient in explicitly disclosing the claimed compression ratio of 60% or less, because the prior art discloses or makes obvious the same claimed structure having the same functional capabilities, then such a limitation is inherent in the prior art and would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).
Regarding Claim 2, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN further discloses the polymer porous layer is, e.g., polyvinylidene fluoride (p0030); examples provided by ECHIZEN further show that the polymer porous layer comprises only one polymer, as opposed to copolymers or multiple polymers (i.e., wherein the crystalline polymer consists substantially of the fluoropolymer; see Example 1, p0042).
Regarding Claim 3, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 2. ECHIZEN further discloses polyvinylidene fluoride (i.e., wherein the fluoropolymer is one or more selected from polyvinylidene fluoride…; p0030).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1), as applied to Claim 1 above, and further in view of FURUNO et al. (JP 2001252540 A, machine translation referenced herein).
Regarding Claim 4, ECHIZEN makes obvious the claimed composite semipermeable membrane of Claim 1. ECHIZEN is deficient in disclosing a porosity of the porous layer is 30% or more and 70% or less.
FURUNO discloses a reverse osmosis composite membrane comprising a base material, a support membrane, and a separation functional layer (p0025). The support membrane is further disclosed to have a porosity “Ds” value range of 40-90% (Ds: p0023; p0033-0034), which overlaps with the claimed range of 30% or more and 70% or less. FURUNO discloses that such a porosity is a result-effective variable that can be optimized, i.e., too low of a porosity and the permeation resistance is too high (p0033), and, conversely, too high of a porosity and the support membrane strength is too low (p0034). Thus, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to control the porosity of the porous layer to the claimed 30% or more and 70% or less range as made obvious by FURUNO so that the porous layer of the composite semipermeable membrane made obvious by ECHIZEN would have an optimal porosity to provide sufficient strength and permeability to the membrane.

Response to Arguments
Applicant’s amendments and arguments filed 11 May 2022 have been fully considered and are persuasive.
The rejections of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2019098330A) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1) have been withdrawn. Specifically, FURUNO disclosed that the porous support layer includes elements 41 and 42, each comprising a different polymer; however, amended Claim 1 has required that the porous layer consist substantially of only a fluoropolymer or an imide group-containing polymer. For this reason, it is considered that the FURUNO prior art teaches away from the claimed invention.
However, upon further consideration and search, new grounds of rejection have been made for Claims 1-3 under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1) and for Claim 4 under 35 U.S.C. 103 as being unpatentable over ECHIZEN et al. (US PGPub 2016/0279581 A1), as applied to Claim 1, and further in view of FURUNO et al. (JP 2001252540 A).
Please note the added 35 USC 112(b) rejections of Claims 1-4.
Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777